Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 10/14/22. Claims 1-15 are pending in this application.
Information Disclosure Statement
The information disclosure statement filed on 09/16/21 and 12/06/21 have been received and are being considered.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. §102 as being unpatentable over Zhang  (CN 112864154 A).
Regarding claim 1, Zhang discloses a semiconductor structure, comprising a substrate, wherein the substrate comprises an array region and a peripheral circuit region surrounding the array region (peripheral and central portions); multiple capacitors are arranged in an array in the array region (see fig 5a, 148); virtual lines connecting centers of any three consecutively adjacent capacitors among the multiple capacitors located at an edge of the array region define a virtual angle greater than 90° (see fig 5a disclosed to have obtuse angles).
Regarding claim 2, Zhang discloses the semiconductor structure according to claim 1, wherein the multiple capacitors arranged in an array comprise multiple rows of capacitor banks and multiple columns of capacitor banks (see fig 10b, metal layer 150 in the second through hole 148, dielectric structure 180 and the first conductive layer 190 can be considered as a capacitor); the multiple capacitors located at the edge of the array region comprise the capacitors located at end points of the multiple rows of capacitor banks and the multiple columns of capacitor banks (see fig 5a disclosing capacitors at end points).
Regarding claim 3, Zhang discloses the semiconductor structure according to claim 2, wherein virtual lines connecting centers of all the capacitors located at the end points of the multiple rows of capacitor banks and the multiple columns of capacitor banks define a rectangle with a chamfer (see fig 5a where the shape is a rectangle with rounded edges).
Regarding claim 4, Zhang discloses the semiconductor structure according to claim 3, wherein in the rectangle with a chamfer(see fig 5a where the shape is a rectangle with rounded edges), the virtual lines connecting any two centers of the capacitors respectively located on two adjacent right-angled sides and one center of the capacitor located on the chamfer between the two right-angled sides define a virtual obtuse triangle (see the rounded edges are obtuse angles, see fig 5a).
Regarding claim 5, Zhang discloses the semiconductor structure according to claim 2, wherein, on the chamfer the capacitors located at end points of adjacent rows are also located on different columns, and the capacitors located at end points of adjacent columns are also located on different rows (see fig 5a where the rows and columns are staggered and the rounding chamfer is at the rounded edges).
Regarding claim 6, Zhang discloses the semiconductor structure according to claim 2, wherein a perpendicular distance between two adjacent rows is not equal to a perpendicular distance between two adjacent columns (see fig 5a disclosing a stagger between rows and columns).
Regarding claim 7, Zhang discloses the semiconductor structure according to claim 1, wherein the semiconductor structure further comprises a supporting layer provided on the substrate (see fig 10b disclosing supporting layers 210/180 etc); multiple capacitor holes are formed on the supporting layer, and one capacitor is provided in each of the capacitor holes (148).
Regarding claim 8, Zhang discloses the semiconductor structure according to claim 7, wherein an outer contour of across section, of the supporting layer, parallel to the substrate is a circle or ring (see fig 5A).
Regarding claim 9, Zhang discloses the semiconductor structure according to claim 8, wherein the ring comprises multiple connecting segments connected end to end in sequence (see fig 5, disclosing  148 being spaced apart by 150), and an arc is adopted for transition between the two connecting segments that are at least partially adjacent (see fig 5a disclosing a ring with arcs at the corners); an angle between the two straight line segments that are at least partially adjacent is an obtuse angle (see fig 5a disclosing obtuse angles).
Regarding claim 10, Zhang discloses the semiconductor structure according to claim 9, wherein an angle between a tangent direction of the arc between the two connecting segments and the connecting segments connected by the arc is an obtuse angle (see fig4, disclosing obtuse angles on the peripheral).
Regarding claim 11, Zhang discloses a method of manufacturing a semiconductor structure, comprising: providing a substrate, the substrate comprising an array region and a peripheral circuit region surrounding the array region(peripheral and central portions); forming a supporting layer on the substrate (see fig 1, and description disclosing  before forming the bottom metal 100, can form a substrate, the bottom metal 100 is formed on the substrate. The substrate may be a silicon substrate. The aforementioned substrate may include other semiconductor elements, f); and forming multiple capacitors in the supporting layer corresponding to the array region (see fig 5a), wherein the multiple capacitors are arranged in an array in the array region; virtual lines connecting centers of any three consecutively adjacent capacitors among the multiple capacitors located at an edge of the array region define a virtual angle greater than 90° (see fig 5 disclosing obtuse angles).
Regarding claim 12, Zhang disclose the method according to claim 11, wherein the step of forming multiple capacitors in the supporting layer corresponding to the array region comprises:
forming a first photoresist layer (130/144)on the supporting layer corresponding to the array region, wherein the first photoresist layer comprises a first mask pattern (see Zhang disclosing patterning the second masking layer, so that the width of the through hole of the second masking layer is greater than the width of the first through hole of the first masking layer); the first mask pattern comprises multiple first shielding regions and multiple first opening regions that are alternately arranged (130/140);
forming a second photoresist layer on the supporting layer corresponding to the peripheral circuit region (see fig 3b disclosing 140/144), wherein the second photoresist layer comprises a second mask pattern (see fig 3a disclosing multiple masking patterns); the second mask pattern comprises a second shielding region and a second opening region (see fig 3b disclosing two tiers of shielding and multiple openings); the second shielding region is used to cover part of the first shielding regions and part of the first opening regions (see fig 3b); an arc is adopted for transition between two adjacent edges of the second shielding region (see arc discloses below:);

    PNG
    media_image1.png
    423
    318
    media_image1.png
    Greyscale

removing the supporting layer corresponding to the first opening regions, to form multiple capacitor holes in the supporting layer corresponding to the array region (see fig 4b); and
forming a first electrode layer in the capacitor holes (see fig 10b, disclosing electrodes 200).
Regarding claim 13, Zhang discloses the method according to claim 12, wherein the step of forming a supporting layer on the substrate comprises sequentially stacking a first supporting layer, a first sacrificial layer, a second supporting layer, a second sacrificial layer and a third supporting layer on the substrate, wherein the capacitor holes penetrate at least the first sacrificial layer, the second supporting layer, the second sacrificial layer and the third supporting layer (see fig 7b disclosing 110, 120, 150, 160, 170 being multiple layers);
after the removing the supporting layer corresponding to the first opening regions (see 148), and before the forming a first electrode layer in the capacitor holes (200), the method further comprises: removing the first photoresist layer and the second photoresist layer (see fig 10b where 140 is removed).
Allowable Subject Matter
The cited art do not disclose: forming a third photoresist layer on the third supporting layer; patterning the third photoresist layer to form a third mask pattern, wherein the third mask pattern comprises multiple third shielding regions and multiple third opening regions; a projection of each of the third opening regions on the supporting layer at least partially overlaps with a region between the capacitor holes;
removing the supporting layer corresponding to the peripheral circuit region to retain the supporting layer corresponding to the array region;
removing the third supporting layer corresponding to the third opening regions and part of the first electrode layer to expose the second sacrificial layer corresponding to the third opening region, wherein the retained third supporting layer defines a top supporting layer; and
removing the second sacrificial layer, part of the second supporting layer, and the first sacrificial layer, wherein the retained second supporting layer defines an intermediate supporting layer, and the retained first supporting layer defines a bottom supporting layer, as recited in claim 14. Claim 15 depends from claim 14 and is also allowable.

Response to Arguments
This office action notes that the independent claim 1 is broad. Without further defining the peripheral and array region, this office action reasonably interprets the cited art to read on such features. Further, this office action notes that the pattern disclosed in fig 5a discloses DRAM with coupling capacitor arranged above, see background of Zhang. Further, the virtual angle is simply an imaginary line that is defined by an observer. Hence, the previous office action has taken an interpretation and has articulated the virtual angle to be greater than about 90 degrees. Should applicant further define the circuit and array regions to obviate the cited art, applicant is invited to do so. Thus, applicant’s assertions are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813